Exhibit 10.1

TRANSITION SERVICES AGREEMENT

Between

SEARS HOLDINGS MANAGEMENT CORPORATION

And

LANDS’ END, INC.

April 4, 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. SERVICES

     4   

1.01

  Transition Services to be Provided      5   

1.02

  Quantity and Nature of Service      5   

1.03

  Changes in the Services      5   

1.04

  Transition Plan      5   

1.05

  Transition Services Shared Agreements      6   

1.06

  Standard of Care      6   

1.07

  Responsibility For Errors; Delays      7   

1.08

  Good Faith Cooperation; Alternatives      7   

1.09

  Use of Third Parties      7   

1.10

  Assets of LE      7   

1.11

  Ownership of Data and Other Assets      7   

1.12

  Contact Person      7   

1.13

  Kmart Bridgehampton      7   

ARTICLE II. CHARGES AND PAYMENTS FOR SERVICES

     8   

2.01

  Compensation      8   

2.02

  Payments      8   

2.03

  Taxes      8   

ARTICLE III. TERMINATION

     9   

3.01

  Termination of an Individual Service for Convenience by LE      9   

3.02

  Termination of the Agreement      9   

3.03

  Obligations on Termination      9   

3.04

  Termination of an Individual Service by SHMC      9   

ARTICLE IV. CONFIDENTIALITY

     10   

4.01

  Confidential Information      10   

4.02

  Treatment of Confidential Information      10   

4.03

  Exceptions to Confidential Treatment      11   

4.04

  Protective Arrangement      11   

4.05

  Ownership of Information      11   

ARTICLE V. INDEMNIFICATION; LIMITATION OF LIABILITY

     12   

5.01

  Indemnification by LE      12   

5.02

  Indemnification by SHMC      12   

5.03

  Procedure      12   

5.04

  Joint Claims      13   

5.05

  Independent Obligation      13   

5.06

  Limitation of Liability      13   

ARTICLE VI. MISCELLANEOUS

     13   

6.01

  Expenses      13   

 

ii



--------------------------------------------------------------------------------

6.02

  Vendor Agreements      14   

6.03

  Computer Access      14   

6.04

  Amendment; No Waiver      14   

6.05

  Assignment      15   

6.06

  Notices      15   

6.07

  Publicity      15   

6.08

  Survival      16   

6.09

  No Third Party Rights      16   

6.10

  Severability      16   

6.11

  Entire Agreement      16   

6.12

  Equitable Relief      16   

6.13

  Force Majeure      16   

6.14

  Fair Construction      17   

6.15

  No Agency      17   

6.16

  Construction and Interpretation      17   

6.17

  Condition Precedent to the Effectiveness of this Agreement      17   

6.18

  Dispute Resolution      17   

6.19

  Governing Law; Jurisdiction      18   

6.20

  Counterparts      20   

Appendices

 

APPENDIX #1    Glossary APPENDIX #2    Transition Services APPENDIX #3   
Effective Date APPENDIX #4    Contact Persons APPENDIX #5    Shared Agreements

 

iii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

April 4, 2014

This Transition Services Agreement (this “Agreement” or “TSA”) is between Sears
Holdings Management Corporation, a Delaware corporation (“SHMC”), and Lands’
End, Inc., a Delaware corporation (“LE”). SHMC and LE each are sometimes
referred to as a “Party” and together sometimes are referred to as the
“Parties.” Certain terms are defined where they are first used below, while
others are defined in Appendix #1 (Glossary).

Terms and Conditions

For good and valuable consideration, the receipt of which SHMC and LE
acknowledge, SHMC and LE agree as follows:

ARTICLE I.SERVICES

1.01 Transition Services to be Provided. During the Service Period SHMC will
provide to LE the transition services described on Appendix #2 (Transition
Services) to the extent not prohibited by Applicable Law (together, the
“Services”). “Service Period” means the period commencing immediately following
the “Effective Time” specified in the Separation and Distribution Agreement (the
“Separation Agreement”) to be executed and delivered by LE and Sears Holdings
Corporation (the date on which the Effective Time occurs, the “Effective Date”)
and continuing until 5:00 p.m. (Central Time) on the last day of the 12th full
calendar month following the Effective Date. This Agreement will expire at 11:59
p.m. (Central Time) on the last day of the Service Period, automatically and
without notice. Neither party has rights to renew or extend the Service Period.
The calendar day that becomes the Effective Date will be inserted on Appendix #3
(Effective Date) after the Effective Date has occurred. Except as expressly
stated on Appendix #2 (Transition Services), in the event of any conflict or
inconsistency between this Agreement and Appendix #2, this Agreement will
control. Unless otherwise agreed in writing by the Parties, the Services to be
provided by SHMC under this Agreement are limited to those expressly stated
herein. This Agreement, and the Services, Fees and Expenses hereunder, may only
be modified by a written amendment which must be signed by both parties to be
effective. LE acknowledges that modifications to this Agreement will require
certain internal approvals by SHMC and therefore absent a signed written
amendment; LE will not rely (and any such reliance would be unreasonable) upon
any proposed amendment or course of dealing by the parties. If either Party
identifies a service that was previously provided by SHMC that is not described
in included in Appendix #2, it will notify the other party’s Contact Person (as
provided for in Section 1.12), and the parties will work together to Good Faith
to determine whether they wish to have such service added to this Agreement; any
such addition will require a written amendment signed by both parties to be
effective. The parties will include in such an amendment, if they agree to
execute one, a description of the service, the Fees (if any), and allocation of
expenses (if any) for such Service.

 

4



--------------------------------------------------------------------------------

1.02 Quantity and Nature of Service. Except as otherwise provided in this
Agreement, there will be no change in the scope or level of, or use by, LE of
Services during the Service Period (including changes requiring the hiring or
training of additional employees by SHMC) without the mutual written agreement
of the Parties and adjustments, if any, to the charges for such Services.
However, SHMC may make changes from time to time in the manner of performing
Services (including changes to its, its Affiliates’ and its Personnel’s systems
without LE’s consent), whether the Services are provided by SHMC through its
employees, through Vendors that are described on Appendix #2, or through shared
contracts that are described in Appendix #5. Notwithstanding anything in this
Agreement to the contrary, SHMC will not provide any legal services or legal
advice to LE. LE is not entitled to rely on SHMC for legal advice or counsel,
and any advisory communications given by SHMC to LE is not to be construed as
legal advice. LE will not resell any Services, provide the Services to any
joint-venture or non-wholly owned subsidiary, or otherwise use the Services in
any way other than in connection with the conduct of LE’s business as it is
operated on the day before the Effective Date.

1.03 Changes in the Services. If LE desires to make changes in this Agreement to
provide for different or additional Services (each a “Service Change”) to be
provided by SHMC, the parties shall comply with the following Service Change
process:

(a) LE shall prepare a written proposal for the Service Change including a
description of the services, deliverables, and schedule, in such detail as would
be needed by an unaffiliated third party contractor to develop a competent price
proposal for similar services. For special project work that is within the scope
of services covered by an hourly or unit rate in Appendix #2, LE may use the
hourly rate or unit rate stated in Appendix #2 in developing the proposal price.

(b) If SHMC is willing to consider the Service Change, SHMC will send to LE a
response, including any changes to the services, deliverables, schedule and fees
under this Agreement.

(c) All Service Change proposals and responses must be delivered by a Party’s
Contact Person to the other Party’s Contact Person. If the Parties desire, each
in their sole discretion, to move forward with the Service Change the Parties
will negotiate a proposed amendment documenting the Service Change, after which
each party will need to obtain all necessary internal approvals prior to signing
the proposed amendment. In the absence of a signed amendment, the Parties must
fulfill their obligations under this Agreement without regard to such proposed
amendment.

1.04 Transition Plan. At least quarterly, and in the event of a Stockholding
Change, at least monthly, throughout the Service Period, LE will provide SHMC
with current information and reasonable assistance concerning LE’s plans for
transitioning the performance of all Services to LE or its designees prior to
the completion of the Service Period. SHMC will provide LE with such information
as is reasonably necessary to assist LE with such transition.

 

5



--------------------------------------------------------------------------------

1.05 Transition Services Shared Agreements. In addition to those activities
described in Appendix #2, the Services include SHMC allowing LE to continue to
procure products and services under written contracts described in Appendix #5
(the “Shared Agreements”); provided that LE’s continued use of each Shared
Agreement is contingent upon the Vendor in such agreement not objecting to such
continued use. Furthermore, notwithstanding any other provision in this
Agreement, SHMC has no liability to LE or its Representatives in connection with
or resulting from the Vendor’s actions (or failures to act) under any Shared
Agreement.

(a) SHMC shall, upon LE’s written request, provide reasonable administrative
assistance to LE as requested by LE from time to time to assist LE in placing
orders, reconciling and paying invoices directly with the Vendor under the
Shared Agreements; it is not expected that SHMC will serve as LE’s order clerk
or billing clerk for day-to-day transactions under the Shared Agreements. LE’s
right to use the Shared Agreements will continue until the earlier of the
following occurs: a) the loss of LE’s right to continue being served under the
Shared Agreement by operation of its terms (e.g., expiration or termination,
changes in LE’s eligibility for service, etc.) or b) expiration of the Service
Period (except as notated for extended service in Appendix #5). SHMC and its
Affiliates are not restricted in any way from terminating any Shared Agreements,
in whole or in part, for cause or for convenience, nor from allowing any Shared
Agreement or any part thereof to expire, nor from exercising or forgoing the
exercise of any option to extend or renew the term of any Shared Agreement or
any part thereof, nor from deciding in its sole discretion whether to negotiate
for extension, renewal, or changes to any Shared Agreement or any part thereof.
However, SHMC and its Affiliates will not extend any Shared Agreement that
commits LE to procure goods or services from the Vendor without LE’s prior
approval. SHMC is not obligated to revive or replace any terminated or expired
Shared Agreement or portion thereof.

(b) LE will perform as and when due, each and every one of the obligations set
forth in each Shared Agreement applicable to SHMC, to the same extent as if LE
(rather than SHMC or its Affiliates, as applicable) were the party to such
Shared Agreement. Without limiting the foregoing, LE shall take such actions as
directed by SHMC to fulfill its obligations under the Shared Agreements. LE
represents and warrants to SHMC that (a) it has the power, capacity and
authority to execute and deliver this Agreement, and to perform its obligations
hereunder and under the Shared Agreements, (b) the execution and delivery of
this Agreement by it, and the performance by it of its obligations under this
Agreement and the Shared Agreements does not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which it or any of its affiliates is a party or by
which any of them is bound, and (c) upon LE’s execution and delivery of this
Agreement, this Agreement will be valid and binding on LE and enforceable in
accordance with its terms.

1.06 Standard of Care. Except as otherwise set forth in this Agreement, SHMC
does not assume any responsibility under this Agreement other than to render the
Services in Good Faith and in compliance with all Applicable Laws, without
willful misconduct or gross negligence. SHMC MAKES NO OTHER GUARANTEE,
REPRESENTATION, OR WARRANTY OF ANY KIND (WHETHER EXPRESS OR IMPLIED) REGARDING
ANY OF THE SERVICES PROVIDED HEREUNDER, AND EXPRESSLY DISCLAIMS ALL OTHER
GUARANTEES, REPRESENTATIONS, AND WARRANTIES OF ANY NATURE WHATSOEVER, WHETHER
STATUTORY, ORAL, WRITTEN, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND ANY WARRANTIES ARISING
FROM COURSE

 

6



--------------------------------------------------------------------------------

OF DEALING OR USAGE OF TRADE. SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT,
SHMC WILL ONLY BE OBLIGATED TO PROVIDE SERVICES IN A MANNER CONSISTENT WITH PAST
PRACTICE (INCLUDING PRIORITIZATION AMONG PROJECTS FOR SHMC, SHMC’S AFFILIATES,
AND LE).

1.07 Responsibility For Errors; Delays. SHMC’s sole responsibility to LE for
errors or omissions in Services caused by SHMC will be to furnish correct
information, payment or adjustment in the Services, and if such errors or
omissions are solely or primarily caused by SHMC, SHMC will promptly furnish
such corrections at no additional cost or expense to LE if LE promptly advises
SHMC of such error or omission.

1.08 Good Faith Cooperation; Alternatives. SHMC and LE will use Good Faith
efforts to cooperate with each other in all matters relating to the provision
and receipt of the Services. If SHMC reasonably believes it is unable to provide
any Service because of a failure to obtain Vendor consents or because of
impracticability, SHMC will notify LE promptly after SHMC becomes aware of such
fact and the Parties will cooperate to determine the best alternative approach.
LE shall provide such reasonable advance notice and forecasts of Services as are
requested by SHMC or its Vendor performing the Services from time to time.

1.09 Use of Third Parties. SHMC may use any Affiliate or any Vendor (including
former Affiliates) to provide the Services, however SHMC will remain responsible
at all times for the performance of Services by its Affiliate or any Vendor
under this Agreement, except as stated in Section 1.06.

1.10 Assets of LE. During the Service Period, (i) SHMC and its Affiliates and
Vendors may use, at no charge, all of the software and other assets, tangible
and intangible, of LE (together, the “Assets”) to the extent necessary to
perform the Services (but for no other purpose), and (ii) LE will consult with
SHMC prior to upgrading or replacing any of the Assets that are necessary for
SHMC to provide the Services.

1.11 Ownership of Data and Other Assets. Neither Party will acquire under this
Agreement any right, title or interest in any Asset that is owned or licensed by
the other. All data provided by or on behalf of a Party to the other Party for
the purpose of providing the Services will remain the property of the providing
Party. To the extent the provision of any Service involves intellectual
property, including software or patented or copyrighted material, or material
constituting trade secrets, neither Party will copy, modify, reverse engineer,
decompile or in any way alter any of such material, or otherwise use such
material in a manner inconsistent with the terms and provisions of this
Agreement, without the express written consent of the other Party. All
specifications, tapes, software, programs, services, manuals, materials, and
documentation developed or provided by SHMC, its Affiliate or Vendor, and
utilized in performing this Agreement, will be and remain the property of SHMC,
its Affiliate or Vendor, as the case may be, and may not be sold, transferred,
disseminated, or conveyed by LE to any other entity or used other than in
performance of this Agreement without the express written permission of SHMC.

1.12 Contact Person. Each Party will appoint a contact person (each, a “Contact
Person”) to facilitate communications and performance under this Agreement. The
initial Contact Person of each Party is set forth on Appendix #4. Each Party
will have the right at any time and from time to time to replace its Contact
Person by written notice to the other Party.

1.13 Kmart Bridgehampton.

(a) UTC. This Section 1.13 shall be deemed a separate “Vendor Agreement”
pursuant to the Universal Terms and Conditions (the “UTC” dated as of the
Effective Date between LE and Sears, Roebuck and Co., a New York corporation
(“Sears”), Kmart Corporation (“Kmart”), Sears Brands Management Holding
Corporation. The UTC, including all documents incorporated into the UTC by
reference, is incorporated into this Section 1.13 by reference and only applies
to this Section 1.13. This Agreement will control over the UTC if the terms of
this Agreement contradict or are inconsistent with the terms of the UTC. All
capitalized terms used but not defined in this Section 1.13 will have the
meaning ascribed to them in the UTC. SHMC is entering into this Section 1.13 as
the agent of Kmart.

(b) Service Period. The Service Period for this Section 1.13 shall end on
January 31, 2015.

(c) Supply of Products for Kmart Bridgehampton Store. LE will sell to Kmart, at
LE’s cost (i.e., the amount LE pays its vendor for such Products), all of the
“Products” that LE provides for the LE Shops (as that term is defined in that
certain Retail Operations Agreement between LE and Sears) for sale in the Kmart
Store located at 2044 Montauk Hwy, Bridgehampton, NY (the “Kmart Store”). All
such Products shall be deemed “Merchandise” under the UTC. LE will be
responsible for maintaining inventory levels consistent with the parties’ past
practices and LE will be responsible for recommending the assortment of such
Products; but Kmart is entitled to decide which Products it wants ordered on its
behalf. The “F.O.B. Point” will be Kmart Store. Payment terms for Products shall
be 60 days.

(d) Royalty Payment. Kmart shall pay LE a royalty of 4.5% of Net Sales of
Products sold by Kmart during the prior month (the “Sales Royalty”). Kmart shall
calculate the payments due under this Section on a monthly basis (the “Payment
Period”) and shall report them within 10 business days of the end of the month
and pay such royalties as part of the weekly reconciliation under Section 2.02
(Payments). Costs incurred by Kmart in the sale or distribution of the Products
have no effect on the calculation of Gross Sales or Net Sales. “Net Sales” means
Gross Sales less all returns of Products; with no other deductions of any kind
(including deductions for cash discounts, freight discounts, advertising
discounts or uncollectable amounts). “Gross Sales” means the total amount of
sales of Products with no deductions of any kind (including deductions for bad
debts or uncollectible accounts). Gross Sales does not include separately
invoiced freight and insurance charges and separately stated sales or VAT taxes
collected at the time of sale.

(e) LE Warranty. In addition to Kmart’ rights under the Agreement and the UTC,
each Product will be covered by LE’s customer warranty (“LE Warranty”). The LE
Warranty will be identical to the warranty LE provides to its other customers on
such Products.

 

7



--------------------------------------------------------------------------------

ARTICLE II.

CHARGES AND PAYMENTS FOR SERVICES

2.01 Compensation.

(a) Fees. As consideration for the provision of Services, LE will pay SHMC fees
for the Services specified on Appendix #2 (the “Fees”), payable in equal
installments in advance as provided on Appendix #2. Upon termination of an
individual Service, LE will pay a pro rata portion of the applicable Fee
specified on Appendix #2, calculated based on the portion of the individual
Service actually performed, or expense actually incurred, through the date SHMC
performs the Service. If the Fees include charges for Services performed by a
Vendor and the Vendor’s fees increase during the Service Period, then SHMC may
pass through the increased charges as an increase in the Fees.

(b) Expenses. In addition to the Fees, LE will reimburse SHMC for all reasonable
out-of-pocket expenses actually incurred in its performance of the Services that
are not included in the Fees (“Expenses”). To the extent reasonably practicable,
SHMC will provide LE with notice of such Expenses prior to incurring them. If
directed by SHMC, LE will pay directly any or all Vendors providing Services to
or for the benefit of LE.

2.02 Payments. LE will pay Fees in accordance with Section 2.01(a). Unless
otherwise mutually agreed in writing, all amounts payable under this Agreement
will be reconciled weekly and the Parties will after netting amounts due under
the other Ancillary Agreements make payment (to the Party who is owned the net
amount) by electronic transfer of immediately available funds to a bank account
designated by such Party from time to time. Monthly installments will be
included the first week’s reconciliation of each month. All amounts remaining
unpaid for more than 15 days after their respective due date(s) will accrue
interest as set forth in Section 14.19 (Payment Terms) of the Separation
Agreement until paid in full.

2.03 Taxes. Fees do not include applicable taxes. LE will be responsible for the
payment of all taxes payable in connection with the Services including sales,
use, excise, value-added, business, service, goods and services, consumption,
withholding, and other similar taxes or duties, including taxes incurred on
transactions between and among SHMC, its Affiliates, and Vendors, along with any
related interest and penalties (“Transaction Taxes”). LE will reimburse SHMC for
any deficiency relating to Transaction Taxes that are LE’s responsibility under
this Agreement. Notwithstanding anything in this Section 2.03 to the contrary,
each Party will be responsible for its own income and franchise taxes,
employment taxes, and property taxes. The Parties will cooperate in Good Faith
to minimize Transaction Taxes to the extent legally permissible. Each Party will
provide to the other Party any resale exemption, multiple points of use
certificates, treaty certification and other exemption information reasonably
requested by the other Party.

 

8



--------------------------------------------------------------------------------

ARTICLE III.

TERMINATION

3.01 Termination of an Individual Service for Convenience by LE. Subject to the
next sentence, LE, upon 60 days’ prior written notice to SHMC, may reduce or
terminate for LE’s convenience any individual Service at the end of a LE fiscal
month. LE may not terminate an individual Service if the termination would
adversely affect SHMC’s ability to perform another Service. If LE’s reduction or
termination of a Service (including a Shared Agreement) results in charges to
SHMC or its Affiliate during the Term of this Agreement by a Vendor (e.g.,
termination charges or loss of volume discounts), LE will reimburse SHMC for
such charges.

3.02 Termination of the Agreement.

(a) Subject to the next sentence, LE or SHMC may terminate this Agreement in the
event of a material breach of this Agreement by the other Party if the breach is
curable by the breaching Party and the breaching Party fails to cure the breach
within 30 days following its receipt of written notice of the breach from the
non-breaching Party, or in the event of an assignment with respect to which SHMC
has not consented in accordance with Section 6.06 (Assignment). If the breach is
not curable by the breaching Party, the non-breaching Party may immediately
terminate this Agreement following the non-breaching Party’s delivery of notice
to the breaching Party.

(b) LE’s breach any of the Cross Default Agreements constitutes a breach by LE
of this Agreement (which breach may only be cured, if at all, in accordance with
the express provisions of the affected Cross Default Agreement). Furthermore, if
LE wrongfully terminates a Cross Default Agreement or if LE’s breach of a Cross
Default Agreement results in the SHC Entity counterparty terminating that
agreement; then SHMC may also terminate this Agreement for cause. SHMC’s
remedies under this Section 3.02 are in addition to and not in lieu of any and
all other legal and equitable remedies available to SHMC upon LE’s breach of
this Agreement.

3.03 Obligations on Termination. Upon termination of this Agreement LE will
return to SHMC, as soon as reasonably practicable, all equipment or other
property of SHMC, whether owned, leased, or licensed, and LE will pay all
outstanding Fees for Services rendered and Expenses incurred through the date
this Agreement is terminated in accordance with its terms.

3.04 Termination of an Individual Service by SHMC. If an Affiliate of SHMC that
provides a Service is unwilling or unable to provide the Service and: (i) the
Affiliate of SHMC does not provide a similar service to SHMC or its other
Affiliates on terms that are comparable to the terms of this Agreement, and
(ii) SHMC is unable to retain a replacement Vendor to provide the Service on
terms that are comparable to the terms of this Agreement, SHMC, upon providing
90-days’ prior written notice to LE, may terminate the Service, but the
termination of the Service will have no effect upon the provision of the other
Services to LE. If an Affiliate or Vendor that provides a Service is unwilling
or unable to allow LE to use the Service under the existing (or comparable)
terms, and SHMC is unable to retain a replacement Vendor to provide the Service
on terms that are comparable to the terms of this

 

9



--------------------------------------------------------------------------------

Agreement, SHMC, upon providing 90-days’ prior written notice to LE, may
terminate the Service, but the termination will have no effect upon the
provision of the other Services to LE. If SHMC is unable to give LE 90-days’
prior written notice to LE due to a Vendor’s refusal to allow LE to use the
Service for 90 days, then SHMC will provide as much notice as possible.

ARTICLE IV.

CONFIDENTIALITY

4.01 Confidential Information. “Confidential Information” means all information,
whether disclosed in oral, written, visual, electronic or other form, that
(i) one Party (the “Disclosing Party”), its Affiliates or its Personnel
discloses to the other Party (the “Receiving Party”), its Affiliates or its
Personnel, (ii) relates to or is disclosed in connection with this Agreement or
a Party’s or a Party’s Affiliate’s business, and (iii) is or reasonably should
be understood by the Receiving Party to be confidential or proprietary to the
Disclosing Party (whether or not such information is marked “Confidential” or
“Proprietary”). The Disclosing Party’s sales, pricing, costs, inventory,
operations, employees, current and potential customers, financial performance
and forecasts, and business plans, strategies, forecasts and analyses, as well
as information as to which the Securities and Exchange Commission has granted
confidential treatment pursuant to its Rule 406 of Regulation C (the “CTR
Information”), are Confidential Information.

4.02 Treatment of Confidential Information. The Receiving Party will use
Confidential Information only in connection with this Agreement and, except as
expressly permitted by this Agreement and subject to the next sentence, will not
disclose any Confidential Information for three years from the date of receipt
of the Confidential Information. Neither Party will disclose the CTR Information
for a period of ten years from the date or receipt.

(a) Limitations. The Receiving Party will (A) restrict disclosure of the
Confidential Information to its and its Affiliates’ Personnel with a need to
know the Confidential Information for purposes of performing the Receiving
Party’s responsibilities or exercising the Receiving Party’s rights under this
Agreement, (B) advise those Personnel of the obligation not to disclose the
Confidential Information or use the Confidential Information in a manner
prohibited by this Agreement, (C) copy the Confidential Information only as
necessary for those Personnel who need it for performing the Receiving Party’s
responsibilities under this Agreement, and ensure that confidentiality is
maintained in the copying process; and (D) protect the Confidential Information,
and require those Personnel to protect it, using the same degree of care as the
Receiving Party uses with its own Confidential Information, but no less than
reasonable care.

(b) Liability for Unauthorized Use. The Receiving Party will be liable to the
Disclosing Party for any unauthorized disclosure or use of Confidential
Information in violation of this Agreement by its Affiliates and any of its and
its Affiliates’ current or former Personnel.

 

10



--------------------------------------------------------------------------------

(c) Destruction. Without limiting the foregoing, when any Confidential
Information is no longer needed for the purposes contemplated by this Agreement
the Receiving Party will, promptly after request of the Disclosing Party, either
return such Confidential Information in tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) or certify to the
other Party that it has destroyed such Confidential Information (other than
electronic copies residing in automatic backup systems and copies retained to
the extent required by Applicable Law, regulation or a bona fide document
retention policy).

4.03 Exceptions to Confidential Treatment. The obligations under this
Section 4.03 do not apply to any Confidential Information that the Receiving
Party can demonstrate (A) was previously known to the Receiving Party without
any obligation owed to the Disclosing Party or its Affiliates to hold it in
confidence, (B) is disclosed to third parties by the Disclosing Party or its
Affiliates without an obligation of confidentiality to the Disclosing Party or
its Affiliate, as applicable, (C) is or becomes available to any member of the
public other than by unauthorized disclosure by the Receiving Party, its
Affiliates or its or their Personnel, (D) was or is independently developed by
the Receiving Party or its Affiliates or Personnel without use of the
Confidential Information, (E) legal counsel’s advice is that the Confidential
Information is required to be disclosed by Applicable Law or the rules and
regulations of any applicable Governmental Authority and the Receiving Party has
complied with Section 4.04 (Protective Arrangement) below, or (F) legal
counsel’s advice is that the Confidential Information is required to be
disclosed in response to a valid subpoena or order of a court or other
governmental body of competent jurisdiction or other valid legal process and the
Receiving Party has complied with Section 4.04 (Protective Arrangement) below.

4.04 Protective Arrangement. If the Receiving Party determines that the
exceptions under Section 4.03(E) or Section 4.03(F) apply, the Receiving Party
shall give the Disclosing Party, to the extent legally permitted and reasonably
practicable, prompt prior notice of such disclosure and an opportunity to
contest such disclosure and shall use commercially reasonable efforts to
cooperate, at the expense of the Receiving Party, in seeking any reasonable
protective arrangements requested by the Disclosing Party. In the event that
such appropriate protective order or other remedy is not obtained, the Receiving
Party may furnish, or cause to be furnished, only that portion of such
Confidential Information that the Receiving Party is advised by legal counsel is
legally required to be disclosed and shall take commercially reasonable steps to
ensure that confidential treatment is accorded such Confidential Information.

4.05 Ownership of Information. Except as otherwise provided in this Agreement,
all Confidential Information provided by or on behalf of a Party (or its
Affiliates) that is provided to the other Party or its Personnel shall remain
the property of the disclosing entity and nothing herein shall be construed as
granting or conferring rights of license or otherwise in any such Confidential
Information.

 

11



--------------------------------------------------------------------------------

ARTICLE V.

INDEMNIFICATION; LIMITATION OF LIABILITY

5.01 Indemnification by LE. LE will defend, indemnify, and hold harmless SHMC
and its Affiliates and their respective Representatives from and against any and
all costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation, and suits related to or arising out of: (i) the
Shared Agreements, including LE Personnel’s actions and failure or act in
connection therewith (collectively, “Shared Agreement Claims”), and (ii) this
Agreement (together with the Shared Agreement Claims, “LE Claims”), except to
the extent that such LE Claims are found by a final judgment or opinion of an
arbitrator or a court of appropriate jurisdiction to be caused by: (i) a breach
of any provision of this Agreement by SHMC; or (ii) any negligent act or
omission, or willful misconduct of SHMC, its Affiliates, or their respective
Representatives in performance of this Agreement. Without limiting the foregoing
in any way, SHMC may, at its sole option, cost and expense, take control of any
Shared Agreement Claim including, without limitation, the right to engage
counsel of its own choice and to defend, prosecute compromise and settle any
Shared Agreement Claim.

5.02 Indemnification by SHMC. SHMC will defend, indemnify, and hold harmless LE
and its Affiliates, and their respective Representatives from and against any
and all costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation, and suits, that: (i) relate to bodily injury or
death of any person or damage to real and/or tangible personal property directly
caused by the negligence or willful misconduct of SHMC or its Affiliates during
the performance of the Services, or (ii) relate to the intentional infringement
of any copyright or trade secret by an Asset owned by SHMC or its Affiliates and
used by SHMC in the performance of the Services (together, “SHMC Claims”).
Notwithstanding the obligations set forth above in this Section 5.02, SHMC will
not defend or indemnify LE, its Affiliates, or their respective Representatives
to the extent that such SHMC Claims are found by a final judgment or opinion of
an arbitrator or a court of appropriate jurisdiction to be caused by: (a) a
breach of any provision of this Agreement by LE; (b) any negligent act or
omission, or willful misconduct of LE, its Affiliates, or their respective
Representatives in performance of this Agreement; or (c) with respect to
infringement claims: (I) LE’s use of the Asset in combination with any product
or information not provided by SHMC; (II) LE’s distribution, marketing or use
for the benefit of third parties of the Asset; (III) LE’s use of the Asset other
than as contemplated by this Agreement; or (IV) information, direction,
specification or materials provided by or on behalf of LE. LE Claims and SHMC
Claims are each individually referred to as a “Claim.”

5.03 Procedure. In the event of a Claim, the indemnified Party will give the
indemnifying Party prompt notice in writing of the Claim; but the failure to
provide such notice will not release the indemnifying Party from any of its
obligations under this Article except to the extent the indemnifying Party is
materially prejudiced by such failure. Upon receipt of such notice the
indemnifying Party will assume and will be entitled to control the defense of
the Claim at its expense and through counsel of its choice, and will give notice
of its intention to do so to the indemnified Party within 20 business days of
the receipt of such notice from the indemnified Party. The indemnifying Party
will not, without the prior written consent of the indemnified Party, (i) settle
or compromise any Claim or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to the indemnified Party of a written release from all liability in
respect of the Claim or (ii) settle or compromise any Claim in any manner that
may adversely affect the Indemnified Party other than as a result of money
damages or other monetary payments that are indemnified hereunder. The
indemnified Party will have the right at its own cost and expense to employ
separate counsel and participate in the defense of any Claim.

 

12



--------------------------------------------------------------------------------

5.04 Joint Claims. If any third-party claim, demand, litigation, or suit
involves allegations for which both Parties may assert claims for defense and
indemnity from each other under this Agreement (“Mixed Claims”); then LE shall
defend both Parties and their Representatives from such Mixed Claims at LE’s
sole reasonable expense, provided that SHMC may, upon written notice to LE, take
control of the defense of such Mixed Claims.

5.05 Independent Obligation. The obligations of each Party to defend, indemnify
and hold harmless, the other Parties’ Indemnified Parties under this Section are
independent of each other and any other obligation of the Parties under this
Agreement.

5.06 Limitation of Liability. EXCEPT FOR (I) EACH PARTY’S INDEMNITY AND DEFENSE
OBLIGATIONS AS SET FORTH IN SECTIONS 5.01, 5.02, AND 5.03 AND OTHER LIABILITIES
TO UNAFFILIATED THIRD PARTIES, (II) A PARTY’S BREACH OF ITS CONFIDENTIALITY
OBLIGATIONS, AND (III) BREACH OF SECTION 1.11 (OWNERSHIP OF DATA AND OTHER
ASSETS), IN NO EVENT WILL EITHER PARTY, NOR ITS AFFILIATES, CONTRACTORS OR
AGENTS BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, OR
PUNITIVE DAMAGES, LOSSES OR EXPENSES (INCLUDING BUSINESS INTERRUPTION, LOST
BUSINESS, LOST PROFITS, LOST DATA, LOST SAVINGS, DAMAGES TO SOFTWARE OR
FIRMWARE, OR COST OF PROCURING OR TRANSITIONING TO SUBSTITUTE SERVICES),
REGARDLESS OF THE LEGAL THEORY UNDER WHICH SUCH LIABILITY IS ASSERTED, AND
REGARDLESS OF WHETHER A PARTY HAD BEEN ADVISED OF THE POSSIBILITY OF SUCH
LIABILITY. THE SOLE LIABILITY OF SHMC AND ITS AFFILIATES FOR ERRORS AND
OMISSIONS IN THE SERVICES ARE LIMITED AS PROVIDED FOR IN SECTION 1.07 ABOVE, AND
FOR ALL OTHER CLAIMS IN ANY MANNER RELATED TO THIS AGREEMENT ARE LIMITED TO THE
PAYMENT OF DIRECT DAMAGES, NOT TO EXCEED (FOR ALL CLAIMS IN THE AGGREGATE) THE
FEES RECEIVED BY SHMC UNDER THIS AGREEMENT DURING THE SIX MONTHS PRECEDING THE
DATE SUCH CLAIM AROSE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, SHMC WILL NOT BE LIABLE FOR DAMAGES CAUSED BY SHMC’S VENDORS; HOWEVER,
TO THE EXTENT PERMITTED IN A VENDOR AGREEMENT, SHMC WILL PASS THROUGH TO LE
APPLICABLE RIGHTS AND REMEDIES UNDER THE RESPECTIVE VENDOR AGREEMENT.

ARTICLE VI.

MISCELLANEOUS

6.01 Expenses. In addition to the fees state herein, unless otherwise expressly
stated herein, LE will reimburse SHMC for all other reasonable out-of-pocket
expenses actually incurred in its performance of the Services (“Expenses”). To
the extent reasonably practicable, SHMC will provide LE with notice of such
Expenses prior to incurring them. If directed by SHMC, LE will pay directly any
or all Vendors providing Services to or for the benefit of LE. The cost of all
third-party Personnel used to perform the Services hereunder will be reimbursed
by LE on a cost plus five percent (5%) basis. Except as otherwise provided for
in this Agreement, each Party will bear its own expenses with respect to the
transactions contemplated by this Agreement.

 

13



--------------------------------------------------------------------------------

6.02 Vendor Agreements. The Parties anticipate that SHMC will be relying upon
its and its Affiliates existing agreements with third parties (including the
Shared Agreements) to provide certain of the Services described herein (“Vendor
Agreements”) and that the Parties have assumed that SHMC’s and/or its
Affiliates’ Vendor under each Vendor Agreement will permit SHMC and/or its
Affiliates to procure goods, services and/or license software, as applicable
under such Vendor Agreement, on behalf of LE, at no additional cost, as if LE
were an affiliate of SHMC and/or its Affiliates under such Vendor Agreement, and
will permit LE to procure such goods, services and/or licensed software directly
from the Vendor, in the case of Shared Agreements. If: (a) SHMC’s or its
Affiliates’ costs, fees, or expenses increase under the terms of such Vendor
Agreements, or (b) the Vendor demands or is entitled to additional costs, fees,
or expenses now or in the future, as a result of LE receiving benefits under
such Agreement, then, in addition to all other amounts due hereunder, LE shall
be liable for its proportionate share of all increased amounts under subsection
(a) and all of the increased amounts under subsection (b), in each case as such
amounts are determined by SHMC in Good Faith. SHMC will notify LE once it learns
of any increased amounts due under the immediately foregoing sentence, and will
work with the Vendor to try to mitigate such cost increase. To the extent any
such Vendor Agreement includes early termination fees (or similar charges,
“Termination Fees”), LE will be solely responsible for any such Termination Fees
SHMC or its Affiliates incur as a result of the Separation of LE and/or LE
ceasing to use the Services under this Agreement.

6.03 Computer Access. If either Party, its Affiliates or its Personnel are given
access, whether on-site or through remote facilities, to any communications,
computer, or electronic data storage systems of the other Party, its Affiliates
or its Personnel (each an “Electronic Resource”), in connection with this
Agreement, then the Party on behalf of whom such access is given will ensure
that its Personnel’s use of such access shall be solely limited to performance
or exercise of, such Party’s duties and rights under this Agreement, and that
such Personnel will not attempt to access any Electronic Resource other than
those specifically required for the performance of such duties and/or exercise
of such rights. The Party given access will limit such access to those of its
and its Affiliates’ Personnel who need to have such access in connection with
this Agreement, will advise the other Party in writing of the name of each of
such Personnel who will be granted such access, and will strictly follow all
security rules and procedures for use of such Electronic Resources. All user
identification numbers and passwords disclosed to a Party’s Personnel and any
information obtained by such Party’s Personnel as a result of its access to, and
use of the other Party’s, its Affiliates’ or its Personnel’s Electronic
Resources will be deemed to be, and will be treated as, Confidential Information
of the Party on behalf of whom such access is granted. Each Party will
reasonably cooperate with the other Party in the investigation of any apparent
unauthorized access by the other Party, its Affiliates, or its Personnel to any
Electronic Resources or unauthorized release of Confidential Information. Each
Party will promptly notify the other Party of any actual or suspected
unauthorized access or disclosure of any Electronic Resource of the other Party,
its Affiliates, or its Personnel.

 

14



--------------------------------------------------------------------------------

6.04 Amendment; No Waiver. The terms, covenants and conditions of this Agreement
may be amended, modified or waived only by a written instrument signed by both
Parties, or in the event of a waiver, by the Party waiving such compliance. Any
Party’s failure at any time to require performance of any provision will not
affect that Party’s right to enforce that or any other provision at a later
date. No waiver of any condition or breach of any provision, term or covenant
contained in this Agreement, whether by conduct or otherwise, in any one or more
instances will be deemed to be or construed as a further or continuing waiver of
that or any other condition or of the breach of that or another provision, term
or covenant of this Agreement.

6.05 Assignment. LE may not assign its rights or obligations under this
Agreement without the prior written consent of SHMC, which consent may be
withheld in SHMC’s absolute discretion. A Stockholding Change will constitute an
assignment of this Agreement by LE for which assignment SHMC’s prior written
consent will be required. SHMC may freely assign its rights and obligations
under this Agreement to any of its Affiliates without the prior consent of LE;
provided that any such assignment will not relieve SHMC of its obligations and
liabilities hereunder. This Agreement will be binding on, and will inure to the
benefit of, the permitted successors and assigns of the Parties.

6.06 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement must be in writing and
will be deemed to have been duly given (i) when delivered by hand, (ii) three
(3) Business Days after it is mailed, certified or registered mail, return
receipt requested, with postage prepaid, (iii) on the same Business Day when
sent by facsimile or electronic mail (return receipt requested) if the
transmission is completed before 5:00 p.m. recipient’s time, or one (1) Business
Day after the facsimile or email is sent, if the transmission is completed on or
after 5:00 p.m. recipient’s time or (iv) one (1) Business Day after it is sent
by Express Mail, Federal Express or other courier service specifying same day or
next day delivery, as follows (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 6.07):

 

If to SHMC, to:    Sears Holdings Management Corporation    3333 Beverly Road   
Hoffman Estates, Illinois 60179    Attn.: Larry Meerschaert    Facsimile: (847)
286-4908    Email: Larry.Meerschaert@searshc.com With a copy to:    Sears
Holdings Corporation    3333 Beverly Road    Hoffman Estates, Illinois 60179   
Attn.: General Counsel    Facsimile: (847) 286-2471    Email:
Dane.Drobny@searshc.com

 

15



--------------------------------------------------------------------------------

If to LE, to:    Lands’ End, Inc.    5 Lands’ End Lane    Dodgeville, Wisconsin
53595    Attn.: Brian Leek    Facsimile: (608) 935-4470    Email:
Brian.Leek@landsend.com With a copy to:    Lands’ End    5 Lands’ End Lane   
Dodgeville, Wisconsin 53595    Attn.: General Counsel    Facsimile: 608-935-6550
   Email: Karl.Dahlen@landsend.com

6.07 Publicity. All publicity regarding this Agreement is subject to
Section 14.5 (Public Announcements) of the Separation Agreement.

6.08 Survival. Each term of this Agreement that would, by its nature, survive
the termination or expiration of this Agreement will so survive, including the
obligation of either Party to pay all amounts accrued hereunder and including
the provisions of Section 1.05 (Transition Services Shared Agreements),
Section 1.11 (Ownership of Data and Other Assets), Article IV (Confidentiality),
Article V (Indemnification; Limitation of Liability), Section 6.04 (Computer
Access), Section 6.08 (Publicity), Section 6.13 (Equitable Relief), Section 6.15
(Fair Construction), Section 6.16 (No Agency), Section 6.17 (Construction and
Interpretation), Section 6.19 (Dispute Resolution), and Section 6.20 (Governing
Law; Jurisdiction) .

6.09 No Third Party Rights. Except for the indemnification rights under this
Agreement of any SHMC or LE indemnitee in their respective capacities as such,
this Agreement is intended to be solely for the benefit of the Parties and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the Parties.

6.10 Severability. If any provision of this Agreement is declared by any court
of competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will (to the extent permitted under Applicable Law) be construed by
modifying or limiting it so as to be legal, valid and enforceable to the maximum
extent compatible with Applicable Law, and all other provisions of this
Agreement will not be affected and will remain in full force and effect.

6.11 Entire Agreement. This Agreement (including the Exhibits, Appendixes and
Schedules hereto) constitutes the entire agreement between the Parties hereto
and supersedes all prior agreements and understandings, oral and written,
between the Parties hereto with respect to the subject matter hereof.

6.12 Equitable Relief. Each Party acknowledges that any breach by a Party of
Section 4 (Confidential Information), Section 1.11 (Ownership of Data and Other
Assets) and Section 6.04 (Computer Access) of this Agreement may cause the
non-breaching Party and its Affiliates irreparable harm for which the
non-breaching Party and its Affiliates have no adequate remedies at law.
Accordingly, in the event of any actual or threatened default in, or

 

16



--------------------------------------------------------------------------------

breach of the foregoing provisions, each Party and its Affiliates are entitled
to seek equitable relief, including specific performance, and injunctive relief;
in addition to any and all other rights and remedies at law or in equity, and
all such rights and remedies shall be cumulative. A Party seeking such equitable
relief is not obligated to comply with Section 6.19 (Dispute Resolution) and may
seek such relief regardless of any cure rights for such actual or threatened
breach. Each Party waives all claims for damages by reason of the wrongful
issuance of an injunction and acknowledges that its only remedy in that case is
the dissolution of that injunction. Any requirements for the securing or posting
of any bond with such remedy are waived.

6.13 Force Majeure. Neither Party will be responsible to the other for any delay
in or failure of performance of its obligations under this Agreement, to the
extent such delay or failure is attributable to any act of God, act of
terrorism, fire, accident, war, embargo or other governmental act, or riot;
provided, however, that the Party affected thereby gives the other Party prompt
written notice of the occurrence of any event which is likely to cause (or has
caused) any delay or failure setting forth its best estimate of the length of
any delay and any possibility that it will be unable to resume performance;
provided, further, that said affected Party will use its commercially reasonable
efforts to expeditiously overcome the effects of that event and resume
performance.

6.14 Fair Construction. This Agreement will be deemed to be the joint work
product of the Parties without regard to the identity of the draftsperson, and
any rule of construction that a document will be interpreted or construed
against the drafting Party will not be applicable.

6.15 No Agency. Nothing in this Agreement creates a relationship of agency,
partnership, or employer/employee between SHMC and LE and it is the intent and
desire of the Parties that the relationship be and be construed as that of
independent contracting parties and not as agents, partners, joint venturers or
a relationship of employer/employee.

6.16 Construction and Interpretation. In this Agreement (1) “include,”
“includes,” and “including” are inclusive and mean, respectively, “include
without limitation,” “includes without limitation,” and “including without
limitation,” (2) “or” is disjunctive but not necessarily exclusive, (3) “will”
and “shall” expresses an imperative, an obligation, and a requirement,
(4) numbered “Section” references refer to sections of this Agreement unless
otherwise specified, (5) section headings are for convenience only and will have
no interpretive value, (6) unless otherwise indicated all references to a number
of days mean calendar (and not business) days and all references to months or
years mean calendar months or years, (7) references to $ or Dollars mean U.S.
Dollars, and (8) “hereof,” “herein” and “herewith” and words of similar import,
unless otherwise stated, shall be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

6.17 Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the SHC Board (or a subcommittee thereof, including the Related Party
Transactions Subcommittee).

6.18 Dispute Resolution. Except as provided for in Section 6.13 (Equitable
Relief), all Disputes related to this Agreement are subject to Article XI
(Dispute Resolution) of the Separation Agreement.

 

17



--------------------------------------------------------------------------------

6.19 Governing Law; Jurisdiction. (a) Governing Law. This Agreement and all
claims, controversies or causes of action, whether in contract, tort or
otherwise, that may be based upon, arise out of or relate to this Agreement or
the negotiation, execution, termination, performance or nonperformance of this
Agreement (including any claim, controversy or cause of action based upon,
arising out of or relating to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this Agreement)
shall be governed by, and construed and enforced in accordance with, the federal
laws of the United States, including the Lanham Act, and the internal laws of
the State of Illinois, without regard to any choice or conflict of law provision
or rule (whether of the State of Illinois or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Illinois. This Agreement will not be subject to any of the provisions of the
United Nations Convention on Contracts for the International Sale of Goods.

(b) Jurisdiction. Each of the Parties hereto irrevocably agrees that all
proceedings arising out of or relating to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns shall
be brought, heard and determined exclusively in any federal or state court
sitting in Cook County, Illinois. Consistent with the preceding sentence, each
of the Parties hereto hereby (a) submits to the exclusive jurisdiction of any
federal or state court sitting in Cook County, Illinois for the purpose of any
proceeding arising out of or relating to this Agreement or the rights and
obligations arising hereunder brought by any Party hereto and (b) irrevocably
waives, and agrees not to assert by way of motion, defense, counterclaim, or
otherwise, in any such proceeding, any claim that it or its property is not
subject personally to the jurisdiction of the above-named courts, that the
proceeding is brought in an inconvenient forum, that the venue of the proceeding
is improper, or that this Agreement or any of the other transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts. Each Party agrees that service of process upon such party in
any such action or Proceeding shall be effective if notice is given in
accordance with Section 6.07 (Notices).

(c) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.20(c).

 

18



--------------------------------------------------------------------------------

6.20 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission (e.g., .pdf file) in counterparts,
and by the Parties in separate counterparts, each of which when executed shall
be deemed to be an original, but all of which taken together shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Effective Date.

 

LANDS’ END, INC.   SEARS HOLDINGS MANAGEMENT CORPORATION By:  

/s/ Edgar O. Huber

    By:  

/s/ Robert A. Riecker

Name:  

Edgar O. Huber

    Name:  

Robert A. Riecker

Its: Chief Executive Officer   Its:  

Vice President, Controller and Chief Accounting Officer

  For purposes of Section 1.13 only:   SEARS HOLDINGS MANAGEMENT CORPORATION, AS
AGENT FOR KMART CORPORATION       By:  

/s/ Robert A. Riecker

:       Name:  

Robert A. Riecker

  Its:  

Vice President, Controller and Chief Accounting Officer

 

19



--------------------------------------------------------------------------------

Appendix #1

GLOSSARY

Definitions. The following defined terms will have the meaning ascribed to them
below. Other terms are defined in the body of this Agreement. All defined terms
include the singular and the plural form of such terms.

(a) “Affiliate” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to LE, its Subsidiaries, and (ii) with respect to SHMC
SHC and its Subsidiaries; provided, however, that except where the context
indicates otherwise, for purposes of this Agreement, from and after the
Effective Time (1) no SHC Entity shall be deemed to be an Affiliate of any LE
Entity and (2) no LE Entity shall be deemed to be an Affiliate of any SHC
Entity.

(b) “Ancillary Agreements” has the meaning ascribed to it in the Separation
Agreement.

(c) “Applicable Law” means all applicable common law, laws, ordinances,
regulations, rules, and court and administrative orders and decrees of all
national, regional, state, local and other governmental units that have
jurisdiction in the given circumstances.

(d) “Business Day” means any day that is not a Saturday, a Sunday or any other
day on which banks are required or authorized by Applicable Law to be closed in
New York, New York.

(e) “Competitor” has the meaning ascribed to it in the Separation Agreement.

(f) “Competitor Affiliates” has the meaning ascribed to it in the Separation
Agreement.

(g) “Cross Default Agreements” means the Ancillary Agreements except the
Co-Location and Services Agreement.

(h) “Dispute” has the meaning ascribed to it in the Separation Agreement.

(i) “Good Faith” means honesty in fact and the observance of reasonable
commercial standards of fair dealing in accordance with Applicable Law.

(j) “LE Entities” has the meaning ascribed to it in the Separation Agreement.

(k) “Personnel” means the officers, directors, employees, agents, suppliers,
licensors, licensees, contractors, subcontractors, advisors (including
attorneys, accountants, technical consultants or investment bankers) and other
representatives, from time to time, of a Party and its Affiliates; provided that
the Personnel of the LE Entities shall not be deemed Personnel of the SHC
Entities and the Personnel of the SHC Entities shall not be deemed Personnel of
the LE Entities.

(l) “SHC” means Sears Holdings Corporation.

(m) “SHC Entities” has the meaning ascribed to it in the Separation Agreement.

(n) “Subsidiaries” has the meaning ascribed to it in the Separation Agreement.

 

20



--------------------------------------------------------------------------------

(o) “Representatives” means Personnel, partners, shareholders, and members.

(p) “SHC Board” has the meaning ascribed to it in the Separation Agreement.

(q) “Stockholding Change” has the meaning ascribed to it in the Separation
Agreement.

(r) “Vendor” means any third party provider contracted by SHMC or its Affiliates
or, in the case of “Shared Agreements”, by LE.

 

21



--------------------------------------------------------------------------------

Appendix #2

Transition Services

 

Service or Business Area

  

Services

  

Fees

Tax

(Excludes Property Tax

  and Payroll Tax)

  

Fixed Fee Tax Services

 

1.      Federal income tax

 

a.      Prepare and coordinate filing return

b.      Prepare estimated tax and extension filings

c.      Prepare LIFO tax calculations

d.      Prepare supporting workpapers

e.      Prepare tax elections

f.       Foreign tax credit calculations/Form 5471 preparation

 

2.      State income tax

 

a.      Prepare and coordinate filing returns

b.      Prepare estimated tax and extension filings

c.      Prepare supporting workpapers

d.      Prepare tax allocations for periods when part of SHC unitary returns

 

3.      Financial Accounting

 

a.      Quarterly tax provision, effective tax rate calculations,
tax accounting journal entry support

b.      Analysis of uncertain tax positions and quarterly tax reserve
calculations and journal entry support (if necessary)

c.      Tax footnote disclosures for Form 10-K and Form 10-Qs

d.      Return-to-accrual calculations and necessary journal entry support

 

4.      Sales and use tax

 

a.      Prepare and coordinate filing returns

b.      Maintain tax tables in POS system (if continue to use Sears POS system)

 

5.      Business license filings (state and local, not including state
registrations of business name or LE entity)

6.      Gross receipts tax filings and accrual estimates

7.      Annual report/franchise tax filings

  

Fixed Fee Tax Services – Annual Fee

 

 

 

Estimated tax (1b, 2b) $36,000

Other FIT (1a, c-f)     $56,250

Other SIT (2a, c-d)   $31,500

Fin Accting (3a-d)   $57,000

Other (4-7)                 $146,440

  

Per-Hour Tax Services

 

1.      Audit support

2.      Preparation of accounting method changes

3.      $10,000 cash receipts reporting (when necessary; based on information
provided by business)

4.      Federal excise tax return (if applicable)

5.      Maintain tax tables in POS system (if new POS system implemented)

6.      Register new locations for sales tax and business licenses

  

Per-Hour Tax Services

 

 

$150/hour

 

Appendix #2 Page A – 1



--------------------------------------------------------------------------------

Service or Business Area

  

Services

  

Fees

  

7.      IT/POS support for sales tax reporting

8.      Transition tax functions from SHMC to LE

 

Lands’ End Responsibilities

 

Anything not listed above as under the Fixed Fee or Per-Hour Tax Services
headings, including:

 

1.      Foreign tax compliance/audits

2.      Tax legal services

3.      Tax software licenses (e.g., income tax reporting, sales tax) Use of
software applications other than those used by SHMC may result in an increase in
SHMC’s fees relating to those services.

4.      Providing data necessary to report any available employment-related tax
credits (e.g., WOTC) either directly or through a third party

  

Service Cost Increases

 

If SHMC’s cost of service increase due to change in business or legal
requirements, the fees herein will be equitably adjusted to reflect increase in
SHMC costs to provide Services (if any).

 

Out-of-

Pocket Costs

 

Travel, and other expenses and third party fees charged-through at cost.

COMPLIANCE      

Corporate Compliance

   Provide the services of SHMC’s Ethics Hotline vendor for call answering and
case management for LE’s Ethics Hotline.    $10,000 per year.

Global Compliance

  

Social compliance auditing of the factories producing merchandise for Lands’ End
to ensure compliance with local law, Lands’ End policies with respect to issues
such as child labor, wages, hours, benefits, pay, discrimination, harassment,
environmental, health and safety.

 

Social compliance audits services include:

 

-Identify the audit cycle for each LE factory

-Invoice and collect payment for the audit before it is conducted

-Conduct regular audits according to the GC audit schedule

-Conduct supplemental audits as may be requested LE for follow up on compliance
issues

-Send audit results to the vendor, factory, and LE after each audit

-Record the corrective action plan submitted by the vendor

-Discuss audit results with vendor/factory when requested by LE

 

Additional services would include:

 

-Use of the database for registration of LE vendors and factories

-Registration of the vendors/factories with LE brand for Sears.

-Managing a program to determining whether and when a LE factory may have basis
for exemption from auditing

- Coverage under the Worker Safety programs

-Database reporting

-Live training services provided to LE vendors/factories on LE social compliance
standards

-Prepare content for LE policy manuals

-Perform database research on LE factories when required to respond to media
inquiries

   $25,000 per year

 

Appendix #2 Page A – 2



--------------------------------------------------------------------------------

Service or Business Area

  

Services

  

Fees

LOGISTICS & DISTRIBUTION      

Transportation

        

Customer Direct Transportation

 

•   Direct-to-customer shipping services under SLS’s master agreement with
Parcel Delivery Carrier

 

•   Returns pickup services from LE customers under SLS’s agreement with
Customer Returns Carrier

   At SLS’s cost. Annual volume rebates earned will be shared with LE as prior
to Separation. INVENTORY MANAGEMENT      

Vendor Management

         Vendor On-Boarding Support    $1,100 per year, payable in monthly
installments    Financial Planning business support and technical support   
$1,500 per year, payable in monthly installments IT SERVICES      

Software and Data Services

  

•   LE Subscription and Support (S&S) for existing non-operating system software

 

•   LE new software purchases and 37 months of S&S

  

$631,741.04

(plus tax)

per year, payable in

monthly installments

  

Mainframe License Charge (MLC): Currently paid through 11/30/14

 

•   These monthly charges cover LE’s mainframe capacity usage

  

$133,501/mo.

(plus tax)

Subject to increase or decrease based on actual mainframe capacity usage.

  

Software Maintenance Services continue through 9/30/15

 

•   These charges are for software maintenance on operating system products.

  

$65,651.59

(plus tax)

per year, payable

in monthly installments

 

Appendix #2 Page A – 3



--------------------------------------------------------------------------------

Appendix #3

EFFECTIVE DATE

 

25



--------------------------------------------------------------------------------

Appendix #4

CONTACT PERSONS

For Lands’ End:

Brian Leek

Brian.Leek@landsend.com

Fax: (608) 935-4470

For Sears Holdings Management Corp.:

Larry Meerschaert

Larry.Meerschaert@searshc.com

Fax: (847) 286-4908

 

26



--------------------------------------------------------------------------------

Appendix #5

SHARED AGREEMENTS

SHMC’s current agreements to be extended to LE for performance of the following
described services:

 

Contract

  

Current Contract
End Date

  

Contract will
continue to be
made available
to LE for use
beyond the TSA
Service Period?

Contract for small package customer delivery

   3/28/2015, plus renewals    Yes

Contract for customer returns parcel pickup and transportation

   10/21/2016    No

Contract for Software licensing and maintenance (operating system and
non-operating system); mainframe data processing capacity and usage

   9/30/2015; 10/31/2015    Yes

Contract for software licensing and maintenance services; business software for
a wide range of applications and database products

   12/21/2015    No

Contract for employee travel – car rental

   1/31/2015    No

Contract for customer large item delivery service

   7/31/2015    No

Contract for employee Relocation Services

   6/28/2015    No

Contract for employee travel—airline

   11/30/2014    No

Contract for employee travel—airline

   10/31/2015    No

Contract for employee travel—airline

   12/31/2014    No

Contract for employee travel – Hotel RFP execution and rate audit services

   9/30/2016    No

Contract for social media business website subscription and services

   2/28/2015    No

Contract for specialty consumer marketing data analysis service

   3/31/2015    No

 

27



--------------------------------------------------------------------------------

Contract for employee outplacement support services

   3/31/2016    No

Contract for state-specific sales tax software license

   12/31/2014    No

Contract for print materials and printing services, including pre-press creative
services, photography for print production, catalog production, forms and
labels, freight to postal system

   1/31/2017    Yes

Contract for print materials and print production, catalogs, direct mail
production, freight to postal system

   12/31/2015    No

Contract for network hardware and software maintenance services including
on-site support

   6/30/2014    No

Contract for software hosting and services of web analytics and reporting
providing website traffic data at various levels

   None    No

Contract for software as a service providing access to test and optimization
software for use on websites for performing testing and optimization of online
campaigns

   None    No

Contract for marketing technology and services to manage audience, personalize
consumer experiences, and create customer relationships. Includes customer data
integration, multichannel marketing services, infrastructure management services
and consulting. Also provides segmentation products, domestic fraud and risk
mitigation products and online advertising products.

   1/31/2016    No

Contract for long distance and wireless telephone services.

   7/31/2014    No

 

28